IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

NICHOLAS DOUGLAS; TASHEKA
BRYAN; JUNIOR HARRIS;
MARCUS RICHARDS; No. CV 18-62-BU-SEH
STEPHANEY SMITH; and those
similarly situated,

ORDER
Plaintiffs,

VS.

YELLOWSTONE CLUB
OPERATIONS, LLC; and
HOSPITALITY STAFFING
SOLUTIONS, LLC,

Defendants.

 

 

On February 25, 2020, Defendant Hospitality Staffing Solutions, LLC
(“HSS”) filed an unopposed motion for A. Craig Cleland, Esq., of Ogletree,

Deakins, Nash, Smoak & Stewart, P.C., Atlanta, Georgia, to appear pro hac vice'

 

' See Doc. 53.
with Roger G. Trim, Esq., of Ogletree, Deakins, Nash, Smoak & Stewart, P.C.,
Denver, Colorado, to act as local counsel. Mr. Cleland’s application appears to be
in compliance with L.R. 83.1(d).

ORDERED:

Defendant HSS’s Unopposed Motion for Pro Hac Vice Admission and
Consent of Counsel? is GRANTED, subject to the following conditions:

1. Mr. Cleland may not act as co-lead counsel with Mr. Trim, as Ms.
Zeldin has already been designated as co-lead counsel;?

2. Mr. Cleland must do his own work. He must do his own writing, sign
his own pleadings, motions and briefs.

3. Local counsel must also sign all such pleadings, motions, briefs and
other documents served or filed.

Admission is personal to Mr. Cleland; it is not an admission of Ogletree,
Deakins, Nash, Smoak & Stewart, P.C.
//i
//]

//l

 

2 Doc. 53.

3 See Doc. 47-1.
FURTHER ORDERED:
This Order will be withdrawn unless Mr. Cleland, within fifteen (15) days
from the date of this Order, files an acknowledgment and acceptance of his

admission under the terms set forth above.

DATED this 20 day of February, 2020.

enw hdr

AM E. HADDON
United States District Court
